—Order, Supreme Court, New York *220County (Karla Moskowitz, J.), entered September 15, 1998, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, with costs. Plaintiff-appellant’s attorney is also directed to pay $250 in sanctions to the Lawyers’ Fund for Client Protection, forthwith.
The motion court’s grant of summary relief was entirely appropriate; defendant made a prima facie showing that the medical malpractice complaint was without merit and plaintiff did not in response carry her burden to produce competent medical evidence demonstrating that there were nonetheless triable factual issues respecting defendant’s commission of the alleged malpractice (see, Alvarez v Prospect Hosp., 68 NY2d 320, 324). Further, we find that a sanction of $250 is warranted by plaintiffs counsel’s pursuit of this patently meritless appeal, and we impose such sanction in order to deter similar conduct in the future (22 NYCRR 130-1.1 [c]). Concur — Ellerin, P. J., Tom, Mazzarelli, Wallach and Lerner, JJ.